MARX, J.
Epitomized Opinion
This case involved an irregular street intersection caused by a jog in Linco’n avenue where it intersects Park avenue with the' result that the north side of Lincoln west of Park is about opposite the south side of Lincoln east of Park. The city ordinance, Sec. 680 (2) 9, reads:
Any vehicle turning into another street to the left, shall pass to the right of any beyond the center of the street intersection before turning.”
At the first trial the center of this street intersection was held by the court as a matter of law to be the point of intersection of the center line of Park and the diagonal line connecting the two points where the center lines of Lincoln east and west of Park intersect the east and west sides of Park. In setting aside the verdict of the first trial the court reversed this position and held that the center of the street intersection was thé point of intersection of Park and the center line of Lincoln to the west of Park extended.
In the second trial this court took the position that the center of such irregular street intersection could not be determined as a matter of law but must in the nature of things be determined by the jury as a question of fact keeping; in mind the purpose of the ordinance. In leaving the matter to the jury with a statement of the purpose of the ordinance the court believes it worked out a common sense rule which gives full force and effect to the ordinance.